UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6684


KIM RAGLAND, a/k/a Kenneth Watkins,

                     Plaintiff - Appellant,

              v.

MAJOR BAKER, Jail Administrator; CAPTAIN ARRINGTON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03068-D)


Submitted: December 18, 2018                                  Decided: February 15, 2019


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kim Ragland, Appellant Pro Se. Christopher J. Geis, WOMBLE BOND DICKINSON
(US) LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kim Ragland appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Ragland v. Baker, No.

5:17-ct-03068-D (E.D.N.C. June 6, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2